Citation Nr: 1705984	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  07-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected atherosclerotic peripheral vascular disease of the left lower extremity prior to June 24, 2014, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial compensable disability rating for service-connected atherosclerotic peripheral vascular disease of the right lower extremity. 

3.  Entitlement to an initial compensable disability rating for service-connected coronary artery disease with calcified nodule of the left upper lobe prior to September 22, 2009, and in excess of 10 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot sesamoiditis. 

5.  Entitlement to an initial compensable disability rating for service-connected degenerative disc disease of the lumbar spine prior to July 24, 2006; in excess of 10 percent from July 24, 2006 to September 21, 2009; and in excess of 40 percent after September 22, 2009.  

6.  Entitlement to a higher disability rating for service-connected radiculopathy of the left lower extremity, currently rated 10 percent disabling since December 5, 2008. 

7.  Entitlement to a separate compensable disability rating for service-connected radiculopathy of the right lower extremity currently rated 10 percent disabling since June 24, 2014. 

8.  Entitlement to an initial compensable disability rating for service-connected exercise-induced asthma with history of pleurisy prior to September 11, 2006; in excess of 30 percent from September 11, 2006 to June 23, 2014; and in excess of 60 percent thereafter. 

9.  Entitlement to an initial compensable disability rating for service-connected right wrist scar, status post ganglion cyst removal. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1986 to August 2005.  The Veteran also had a prior period of active duty for training from February 1979 to June 1979.  He retired from military service at the end of August 2005 after honorably serving approximately 26 years on both active and inactive military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for degenerative disc disease, lumbar spine (hereafter "lumbar spine disability"); chronic pleurisy; right wrist scar, ganglion cyst removal; coronary artery disease with calcified nodule, left upper lobe; atherosclerotic peripheral vascular disease, lower extremities; and left foot sesamoiditis.  The RO originally evaluated each disability as noncompensable effective September 1, 2005, the day after the Veteran's discharge from active service.  In this rating decision, the RO also denied service connection for hyperlipidemia, insomnia, intradermal melanocystic nevus, and sinus arrhythmia, as well as entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  In a February 2007 Notice of Disagreement, the Veteran only disagreed with the denial of compensable disability ratings for the now service-connected disabilities.   

Subsequently, in an April 2007 rating decision, the RO assigned a 10 percent evaluation for the lumbar spine disability effective July 24, 2006.  In addition, the RO recharacterized the Veteran's service-connected chronic pleurisy as exercise-induced asthma with a history of chronic pleurisy based upon the findings of private treatment records from September 2006 and awarded an increased disability rating of 10 percent effective September 11, 2006.  At the same time as it issued this rating decision, the RO issued a Statement of the Case.  In July 2007, the Veteran timely perfected his appeal.

Thereafter, in January 2010, the RO awarded the following increased disability ratings:  (1) a 40 percent disability rating for the Veteran's lumbar spine disability effective September 22, 2009, in addition to a separate 10 percent disability rating for radiculopathy of the left lower extremity effective December 5, 2008; (2) a 10 percent disability rating for coronary artery disease with calcified nodule, left upper lobe, effective September 22 2009; and (3) a 10 percent rating for left foot sesamoiditis effective September 1, 2005.  In addition, in a March 2010 rating decision, the RO awarded an increased rating of 30 percent for exercise-induced asthma with a history of chronic pleurisy effective September 11, 2006.  The Veteran's appeal was certified to the Board.

The Board notes that the Veteran had requested a hearing before the Board at his central office in Washington, DC, on his VA Form 9.  However, in correspondence received January 2011, he withdrew this hearing request.  

In February 2014, the Veteran's appeal was initially before the Board and was remanded for additional development, specifically new VA examinations because the Veteran's representative indicated that the Veteran's service-connected disabilities had worsened since he was last examined.  The Veteran underwent new VA examinations related to his service-connected disabilities in June 2014.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In March 2016, the RO issued a rating decision granting the following increased disability ratings:  (1) a 60 percent disability rating for service-connected exercised-induced asthma with history of chronic pleurisy effective June 24, 2014; (2) a 20 percent disability rating for atherosclerotic peripheral vascular disease of the left lower extremity effective June 24, 2014; and (3) a separate 10 percent disability rating for radiculopathy of the right lower extremity effective June 24, 2014.  The Board notes that the grant of the separate compensable disability rating for atherosclerotic peripheral vascular disease of the left lower extremity does not affect the rating for the right lower extremity, which remains at zero percent but is now listed as a separate issue whereas previously this issue was listed as a single issue of the bilateral extremities.  Further, as to the radiculopathy of the lower extremities, it is inextricably intertwined with the lumbar spine disability as it is the neurological aspect of that disability.  As such, the rating schedule requires that it be evaluated when shown by the evidence of record.  

Finally, the Board notes that, in its February 2014 remand, it remand the issues of service connection for degenerative arthritis of the cervical spine and median nerve paralysis to the RO for issuance of a Statement of the Case having found a May 18, 2010 correspondence to comply with the requirements to be a Notice of Disagreement.  In March 2016, the RO issued the Statement of the Case to the Veteran.  However, the Veteran failed to submit a timely substantive appeal.  Consequently, the Board has no further jurisdiction over those issues.

The issues of initial increased disability ratings for the service-connected disabilities of lumbar spine degenerative disc disease, radiculopathy of the left and right lower extremities, exercised-induced asthma with history of chronic pleurisy and right wrist scar, status post ganglion cyst removal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 24, 2014, the Veteran's APVD of the left lower extremity was not productive of claudication; diminished pedal pulses; trophic changes, such as thin skin, absence of hair, dystrophic nails; persistent coldness of the left lower extremity; ischemic limb pain at rest; and/or deep ischemic ulcers.  

2.  As of June 24, 2014, the Veteran's APVD of the left lower extremity has  not been productive of claudication, diminished pedal pulses; an ankle/brachial index less than 0.9; trophic changes, such as thin skin, absence of hair, dystrophic nails; persistent coldness of the left lower extremity; and/or deep ischemic ulcers.  

3.  The Veteran's AVPD of the right lower extremity has not been productive of claudication; diminished pedal pulses; ankle/brachial index of 0.7 or less; trophic changes, such as thin skin, absence of hair, dystrophic nails; persistent coldness of the left lower extremity; ischemic limb pain at rest; and/or deep ischemic ulcers.  

4.  Prior to September 22, 2009, the Veteran's coronary artery disease with calcified nodule, left upper lobe, was neither productive of METs of 10 nor less, nor required use of continuous medication.

5.  As of September 22, 2009, the Veteran's coronary artery disease with calcified nodule, left upper lobe, was not productive of METs of 7 or less, cardiac hypertrophy or dilatation, congestive heart failure or left ventricular ejection fracture of 50 percent or less.

6.  The Veteran's left foot sesamoiditis was is manifested by no more than moderate disability due to symptoms of localized pain in the left foot under the great toe causing impairment in walking and running but controlled through self-treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for AVPD of the left lower extremity prior to June 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7114 (2016).

2.  The criteria for a disability rating in excess of 20 percent for AVPD of the left lower extremity since June 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7114 (2016).

3.  The criteria for an initial compensable disability rating for AVPD of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7114 (2016).

4.  The criteria for an initial compensable disability rating for coronary artery disease with calcified nodule, left upper lobe, prior to September 22, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7005 (2016).

5.  The criteria for a disability rating in excess of 10 percent for coronary artery disease with calcified nodule, left upper lobe, since September 22, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7005 (2016).

6.  The criteria for an initial disability rating in excess of 10 percent for left foot sesamoiditis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

With regard to VA's duty to assist, the Veteran's VA and private treatment records that were attainable have been associated with the claims file.  The Veteran himself has submitted significant records in support of his claim.  Neither he nor his representative has argued that there remain attainable records that have not been made a part of the record.

As for providing the Veteran with VA examination, relevant VA examinations were conducted in March 2006, September 2009 and June 2014.  The record does not reflect that the examinations were inadequate for purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or took a medical history, and performed an appropriate examination.  The Board recognizes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  With regard to the claims being decided at this time, the Board finds that Correia is not applicable because the claims either do not involve joints disabilities or the relevant diagnostic codes do not invoke range of motion measurements (as discussed in more detail below).  Therefore, the VA examinations for these claims do not require remand to comply with Correia.

Based on the foregoing, the Board finds that VA has complied with his duties to notify and assist the Veteran in all aspects of his claims.  The Board may, therefore, proceed to adjudicate the Veteran's claims without prejudice to him.

II.  Analysis

Service connection was awarded for the Veteran's disabilities in the initial June 2006 rating decision.  His appeal arises from his disagreement with the initial disability ratings assigned to the newly service-connected disabilities.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claims for higher evaluations are original claims that were placed in appellate status by his disagreement with the initial ratings award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

ATHEROSCLEROTIC PERIPHERAL VASCULAR DISEASE (APVD)

The Veteran's APVD is rated under Diagnostic Code 7114 (for arteriosclerosis obliterans).  Under that Diagnostic Code, a 20 percent disability rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent disability rating is warranted for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  

Initially, the Board takes note of the fact that the Veteran is service-connected for two disabilities involving the bilateral lower extremities.  He is service-connected for radiculopathy, which is the neurologic manifestation of his service-connected lumbar spine disability, and he is service-connected for APVD, which is a cardiovascular disease.  It is important for rating purposes that the Veteran's symptoms be assigned to a specific disability so as to prevent impermissible pyramiding.  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consequently, when considering the Veteran's statements with regard to his symptoms in his lower extremities, the Board must consider what service-connected disability those symptoms relate to and associate them only to that disability for evaluation purposes.  

After reviewing the Veteran's statements in his Notice of Disagreement and his VA Form 9, the Board finds that it is clear that he is not very sure as to what symptoms are associated with his radiculopathy versus his APVD because his arguments for a higher rating for his APVD are essentially the same as those for a higher rating for his lumbar spine disability and associated radiculopathy.  In addition, on his Notice of Disagreement, he stated:  "The technician states that the feeling of numbness was compatible with circulation problem.  My question is, is this what atherosclerotic peripheral vascular disease is?"  This question clearly expresses the Veteran's uncertainty as to what the symptoms of APVD are and, therefore, his statements cannot be taken as specifically arguing that his symptoms are related thereto.  On the other hand, the Veteran set forth that he had leg pain radiating from his back with tingling and numbness into the lower extremities as part of his back problem.  Thus, his statements clearly relate his symptoms to his lumbar spine disability and radiculopathy in the lower extremities. 

Furthermore, on his VA Form 9, the Veteran disagreed with the report that he denied leg pain after walking distances saying this is "one of my biggest issues with the lower back and extremities.  I cannot stay standing for over 10 minutes nor walk distances due to lower back pain, tingling sensation, numbness, muscle weakness, buttock pain, more pronounced on the left side."  Again, the Veteran clearly related his problems to his lumbar spine disability and the radiculopathy of the lower extremities.  Although the Veteran stated that "I do have claudication problem on the left leg when walking more than 100 yards and when seating," it is unclear that he really understands what claudication is and that there is difference from the symptoms caused by his lumbar spine disability and radiculopathy as the symptoms described are the same as he described previously in his Notice of Disagreement.  

The Court of Appeals for Veterans Claims (Court) has defined what claudication is within the context of peripheral vascular disease.  "Claudication is limping or lameness that is often characterized by pain, tension, and weakness in a limb.  Dorland's Illustrated Medical Dictionary 361 (29th ed.2000)....  Claudication is seen in occlusive arterial disease of the limbs.  Id."  Brokowski v. Shinseki, 23 Vet. App. 79, 81, n.2 (2009).  "Peripheral vascular diseases of the extremities may involve arteries and veins.  The Merck Manual 555 (15th ed.1987).  The initial symptoms of the disorder involve intermittent claudication on walking.  Id. at 556.  The pain is usually relieved by rest.  Id.  If the disease progresses there may be ischemic pain at rest as well as when walking.  Id.  A severely ischemic foot is painful, cold, and often numb.  Id."  Id. at 82, n.6.  

Thus, the Veteran stating he has difficulties with "seating" as well as walking is not consistent with claudication as claudication typically resolves at rest except in the progressive stages where there is ischemic pain.  Furthermore, the Veteran's report that his pain and numbness in the leg come from his low back problem is also not consistent with APVD.  Rather, such statements are more consistent with symptoms of radiculopathy.  Radiculopathy is any pathological condition of the nerve roots.  Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  In the Veteran's case, the femoral nerve (nerve roots L2/L3/L4) and the sciatic nerve (nerve roots L4/L5/S1/S2/S3) are affected according to the most recent VA examination conducted in June 2014.   Radiculopathy affecting the sciatic nerve is also referred to as "sciatica."  "[S]ciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  "Severe L-5 radiculopathies cause foot drop with weakness of the anterior tibial, posterior tibial, and peroneal muscles and sensory loss over the shin and dorsal foot."  Bierman v. Brown, 6 Vet. App. 125, 126 (1994).

In the present case, prior to the June 24, 2014 VA examination, the RO denied a compensable evaluation for the Veteran's APVD on the basis that the Veteran had no claudication or decreased peripheral pulses despite his ankle brachial index being below 0.9.  This was based upon the March 2006 VA examination at which the Veteran reported having "no leg pain after walking distances" and having no functional impairment resulting from the above condition.  On examination, there was no ulceration, edema, stasis dermatitis, atrophic skin changes, ulceration, gangrene, ischemic limb pain, or persistent coldness.  Doppler test results revealed peripheral vascular disease of the bilateral lower extremities with an ankle/brachial index on the right side of 0.81 and on the left side of 0.79.  

On VA examination in September 2009, the Veteran reported daily leg pain with walking, standing or sitting from his left leg radiating down to his calf.  He reported intermittent rest pain and pain with prolonged walking, climbing, standing and running.  He denied taking medication.  On examination, the Veteran's gait was noted to be mildly antalgic and his walking was unsteady.  However, with regard to the Veterans' APVD, his Doppler study was found to be within normal limits with ankle/brachial index on the right side of 1.17 and on the left side of 1.07.  The examiner stated that the diagnosis of APVD was changed to "no diagnosis" because the Veteran had good pulses in both feet and an API of over one.  Based on these findings, a compensable disability rating in either lower extremity was denied by the RO.

In contrast, with regard to the Veteran's lumbar spine disability and related radiculopathy, the Veteran reported being able to "walk unlimited" but having the following symptoms "stiffness, spasm, decreased motion, paresthesia and numbness," as well as "weakness of the spine, leg and foot."  He related that his pain occurs constantly and the "pain travels to his leg and foot" and is at a severe level.  He reported that his pain "can be exacerbated by physical activity and prolonged standing and walking" and is "relieved by rest," medications, and physical therapy pain management treatment such as injections.  Overall functional impairments were reported as "pain with prolonged standing, sitting, lifting and bending."  On examination, there was tenderness at the lumbosacral junction on the left.  Spinal contour was not preserved due to tenderness.  There was guarding of movement and that produced an abnormal spinal curvature and abnormal gait.  Straight leg raises were positive on the left.  Range of motion of the thoracolumbar spine was limited to 20 degrees by pain in all spheres.  Neurological examination showed a L5 sensory deficit of the left lateral leg and left dorsal foot.  However deep tendon reflexes and motor strength were within normal limits.  The assessment was that the prior diagnosis of degenerative disc disease of the lumbar spine had progressed more likely than not to herniated disc with left hyperesthesias, which technically qualifies for VA's definition of intervertebral disc syndrome (IVDS).

Finally, on VA examination in June 2014, the Veteran reported that the condition began when his lower back got painful and it radiates down to the left foot and big toe.  He complained of getting a burning sensation with period of numbness in his left leg and that his low back gets so bad that it locks down on him.  Interestingly, the examiner completed the section for "varicose veins and/or post-phlebitic syndrome" section rather than the section for "Peripheral vascular disease" on the report.  Nevertheless, in completing the report, the examiner noted the Veteran's symptoms included "aching and fatigue in the left leg after prolonged standing and walking, relieved by elevation of the lower extremities, and constant pain at rest in the left lower extremity.  Ankle/brachial index was 1.0 on the right side and 0.9 on the left side.  

Based upon the June 2014 VA examination findings that the Veteran had pain at rest and an ankle/brachial index of 0.9 in the left lower extremity, the RO awarded a 20 percent disability rating for service-connected APVD of the left lower extremity.  However, as the Veteran did not have similar complaints relating to the right lower extremity and the ankle/brachial index was 1.0, the RO continued the zero percent disability rating for service-connected APVD for the right lower extremity.  

Service treatment records are silent for complaints of or treatment for AVPD.  AVPD was not identified until a March 2005 CT scan of the chest that demonstrated the presence of calcifications involving the wall of the aortic arch and distal left anterior descending coronary artery indicating the presence of APVD.  Post-service treatment records consist of private and VA treatment records.  None of these records show treatment for APVD nor do they show symptoms relating thereto such as edema or claudication of the lower extremities.  Rather they merely note the Veteran has atherosclerotic vascular disease or a history of PAD (peripheral arterial disease) in the legs.  

After considering all the evidence, the Board finds that the evidence fails to establish that higher disability ratings are warranted for the Veteran's bilateral APVD.  As for the Veteran's reported symptoms, by his own statements and admissions, he relates his symptoms to his lumbar spine disability and he is not clear as to what symptoms he should have due to his APVD.  As explained above, his symptoms must be used in evaluating only one disability.  They cannot be used in evaluating both his service-connected radiculopathy and APVD as that would be prohibited pyramiding.  38 C.F.R. § 4.14.  As the preponderance of the evidence more clearly associates his symptoms with his service-connected lumbar spine disability and associated radiculopathy, then the Board finds that they should be used to evaluate the radiculopathy rather than the AVPD unless the symptom is clearly not related to the radiculopathy.  Rather, the Board will look at the objective evidence of record to determine whether a higher disability rating is warranted.  

With regard to the left lower extremity and whether a compensable disability rating is warranted prior to June 24, 2014, the objective evidence shows that, although the ankle/brachial index was less than 0.9 in March 2006, there is no evidence of claudication.  In other words, there was no evidence of limping or lameness characterized by pain, tension, and weakness in the limb.  The March 2006 VA examiner noted that the Veteran's gait was within normal limits, there was no edema, stiffness or weakness.  

Moreover, at the March 2006 examination he denied leg pain after walking distances.  In his 2007 VA Form 9 he seemed to conflate his low back and PVD problems as he reported he could not walk long distanced "due to lower back pain, tingling sensation, numbness, muscle weakness, buttock pain."  Significantly, he did not list leg pain.  To the extent his statements (his substantive appeal versus his statements to the 2006 examiner) are inconsistent, they reduce his credibility with respect to his reports of leg pain while walking.  The Board finds that the more probative statement is that given at the VA examination than the Veteran's subsequent statement on his VA Form 9 because the VA examination was generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical health.  This type of evidence in this matter, and in general in the law, is accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

In addition, the Board acknowledges that the September 2009 VA examiner noted that the Veteran's gait was mildly antalgic and walking was unsteady.  However, the examiner found that guarding due to the Veteran's lumbar spine disability produced the abnormal gait, not the APVD. In addition, the physical examination for AVPD was negative and the Doppler study was within normal limits leading the VA examiner to change the diagnosis of AVPD to no diagnosis.  On the other hand, with regard to the Veteran's lumbar spine disability and radiculopathy, the examiner found the Veteran had guarding producing an abnormal gait and abnormal spinal contour, significant limitation of motion of the thoracolumbar spine, and hyperesthesia of the left lower extremity.  Clearly the objective evidence at that time points to the Veteran's symptoms being related to his lumbar spine disability and radiculopathy rather than AVPD.  

Consequently, the Board finds that neither the March 2006 nor the September 2009 VA examinations demonstrate that the Veteran had claudication of the left lower extremity due to his service-connected APVD, but rather they show that any difficulty in walking the Veteran had at that time was related to his service-connected lumbar spine disability.  

Moreover, none of the evidence demonstrates that the Veteran has had any trophic changes, such as thin skin, absence of hair, dystrophic nails; persistent coldness of the left lower extremity; ischemic limb pain at rest; and/or deep ischemic ulcers.  

In conclusion, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating for APVD of the left lower extremity is warranted prior to June 24, 2014.  On June 24, 2014, the Veteran underwent a VA examination on which he reported having pain in the left lower extremity at rest and Doppler study showed an ankle/branchial index of 0.9.  Based upon this evidence, a 20 percent was granted.  In order to be entitled to a higher disability rating, the evidence must show the Veteran has trophic changes of the skin or nails, persistent coldness of the extremity or an ankle/brachial index of 0.7 or less.  The evidence subsequent to June 24, 2014 fails to demonstrate any of these criteria are met as the Veteran has no skin or nails changed, diminished pedal pulses, and no temperature changes involving the left lower extremity.  Consequently, the preponderance of the evidence is against finding that a disability rating higher than 20 percent is warranted for APVD of the left lower extremity since June 24, 2014.  

As for the right lower extremity, although the evidence showed an ankle/brachial index of 0.81 in March 2006, in September 2009, it was noted to be over one, 1.17 to be exact, and in June 2014 it was 1.0.  Furthermore, there was no evidence of claudication, diminished pedal pulses, trophic skin or nail changes, or temperature changes of the right lower extremity.  For these reasons, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating for APVD of the right lower extremity is warranted at any time during the appeal period.

Finally, the Board has considered whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's bilateral APVD and its functional impact is contemplated by the applicable rating criteria and associated regulations.  The applicable diagnostic code used to rate the Veteran's disability provides for the effects of pain and functional impairment when considering whether claudication is present and the degree it affects the Veteran's ability to walk.  The effects of the Veteran's APVD has been fully considered, and are contemplated, in the VA rating schedule.  The Veteran, therefore, does not complain of symptoms or functional impairment that are exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate his disability.  Consequently, the Board finds that referral for consideration of an extra-schedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability alone renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding the following:  (1) that an initial compensable disability rating is warranted for the Veteran's APVD of the right lower extremity; (2) that an initial compensable disability rating is warranted for the Veteran's APVD of the left lower extremity prior to June 24, 2014; and (3) that a disability rating in excess of 20 percent is warranted for the Veteran's APVD of the left lower extremity from June 24, 2014.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

CORONARY ARTERY DISEASE WITH CALCIFIED NODULE OF THE LEFT UPPER LOBE 

The RO granted service connection for coronary artery disease with calcified nodule of the left upper lobe, which it has evaluated under Diagnostic Code 7005 for arteriosclerotic heart disease (i.e., coronary artery disease).  The RO initially evaluated this disability as zero percent disabling but subsequently awarded a 10 percent disability rating effective September 22, 2009, the date of the second VA examination.

Under Diagnostic Code 7005, a 10 percent evaluation is warranted when there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; when there is workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  The maximum schedular rating of 100 percent is warranted when there is chronic congestive heart failure; when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran's service treatment records do not show a diagnosis of coronary artery disease.  They show that evidence of coronary artery disease was demonstrated on a CT scan conducted in March 2005, which showed calcifications involving the wall of the aortic arch and distal left anterior descending coronary artery that was interpreted as indicating the presence of coronary artery disease.  However, the Veteran had a normal electrocardiogram (EKG) in February 2005 and a normal stress test conducted in April 2005.  The service treatment records also show the Veteran underwent cardiac work up in early 1991 for difficulty breathing and complaints of palpitations with objective finding of cardiac bradycardia.  He was diagnosed to have chondritis in the sternum, palpitations - asymptomatic PVCs, and hypercholesterolemia.  Holter monitor testing was recommended; however, the results were very unremarkable.  An EKG in December 1995 was normal.  

Post-service VA and private treatment records show that the Veteran has complained of intermittent or occasional pain and/or tightness in the chest, shortness of breath and dizziness.  However, he reported having had an essentially negative cardiac work up related to his complaints of chest pain and his complaints have been related to his history of chronic pleurisy.  These records do not demonstrate that the Veteran takes any medication related to coronary artery disease but for hyperlipidemia and his service-connected lumbar spine disability.

On VA examination in March 2006, the Veteran reported symptoms of shortness of breath and dizziness.  Physical examination was within normal limits.  Echocardiogram demonstrated the left atrium was enlarged measuring 4.0 cm and the aortic valve was sclerotic but not stenotic.  However, the systolic, left ventricular function was normal with an ejection fraction of 53 percent.  Electrocardiogram was normal.  An exercise stress test was conducted and, under BRUCE protocols, a workout METS of 10.90 was achieved.  The impression was "normal exercise response."   The VA examiner concluded that there is no diagnosis of as there is no pathology to render a diagnosis of coronary artery disease.

On VA examination in September 2009, the Veteran again complained of intermittent symptoms of angina, shortness of breath and dizziness occurring with exercise.  He denied receiving treatment for coronary artery disease.  He denied any functional impairment from this condition.  Physical examination was essentially normal.  The Veteran was sent for a stress test but was unable to complete it due to leg pain.  METs were estimated at 8 to 10 based on Veteran's ability to walk uphill and climb steps per VA examiner.  Echocardiogram demonstrated that left ventricular function was normal with an ejection fraction of 55 percent.  The examiner was requested to clarify the diagnosis based upon the examination and diagnostic tests.  The examiner stated that there is "no evidence of coronary artery disease" because the Veteran gave a history of a normal coronary arteriogram in 2007, which would rule out coronary artery disease.  

On VA examination in June 2014, the Veteran reported intermittent symptoms of angina, shortness of breath and dizziness lasting three to five hours relieved by Hydrocodone and Gabapentin.  Notably, the Veteran related that his symptoms began as left flank, rib and shoulder pain in 1995, which was evaluated because of shortness of breath.  He reported this condition has gotten worse and he experiences pain when taking a deep breath and attempting to exercise.  (The Board notes that this history is the same history for the Veteran's service-connected exercised-induced asthma with history of chronic pleurisy for which he reports symptoms of chronic chest and left shoulder pain with associated shortness of breath experienced when taking a deep breath or exercising.).  The examiner noted that the Veteran's heart condition, which he diagnosed as "other coronary artery disease with calcified nodule, left upper lobe," did not meet the generally accepted medical definition for ischemic heart disease.  The examiner also noted that the Veteran does not require continuous medication for control of this condition.  Diagnostic tests (EKG, chest X-ray and echocardiogram) were noted to be essentially normal.  Left ventricular ejection fraction was 70 percent.  Interview-based METs was stated to be 10 with symptoms during activity of fatigue and dizziness.  The examiner did not find any change in the VA established diagnosis of coronary artery disease with calcified nodule, left upper lobe.

Based upon the foregoing evidence, the Board finds that a disability rating of higher than 10 percent is not warranted from September 2009.  The VA examination that month demonstrates that the Veteran's METs was estimated to be between 8 and 10, which is consistent with a 10 percent disability rating under Diagnostic Code 7005.  In order to warrant a higher disability rating, the evidence must show that METs was less than 8; the presence of cardiac hypertrophy or dilatation on EKG, echocardiogram, or X-ray; or that the left ventricular ejection fraction was less than 50 percent.  The evidence fails to demonstrate any of these conditions were met.  The Board cannot find that the preponderance of the evidence more nearly approximates a disability rating higher than 10 percent as the evidence clearly does not demonstrate the criteria for a higher rating are met.

As for the period prior to September 22, 2009, the Board cannot find any evidence to establish that a compensable disability rating is warranted under Diagnostic Code 7005.  The Veteran was not taking medication for coronary artery disease and he admitted such to the VA examiners.  His argument that he considers he has been under continuous medical treatment because he has been on continuous medication for hyperlipidemia and his lumbar spine disability are not supportive of his claim.  The Veteran stated that he was evaluated for his short breath symptoms while stationed in Korea and was told by the physician to continue his medications for his hyperlipidemia and for his lower back.  Those medications, however, are not treatment for coronary artery disease.  The purpose of the rating criteria is to award a disability rating when a veteran is taking continuous medication needed to control coronary artery disease.  In the present case, it is clear from the medical records that no such medication is necessary.  

As for the pain medication, that medication has nothing at all to do with his coronary artery disease.  The treatment records show the Veteran has taken various pain medications related to his service-connected lumbar spine disability.  He has also reported taking pain medication for his chest wall pain related to his service-connected chronic pleurisy.  In this respect, the Veteran again, as previously discussed, confuses his symptoms and the treatment therefor.  Again, the Board notes that the Veteran has symptoms that appear to overlap - this time between his service-connected respiratory disability (exercise-induced asthma with history of chronic pleurisy) and his service-connected coronary artery disease and calcified nodule, left upper lobe.  That symptom is chest pain.  As discussed below in the Remand section of this decision, the Board has determined that the medical evidence indicates that the Veteran's chest pain is noncardiac in nature and the medical professionals have related it to his history of chronic pleurisy.  However, there has been no discussion in any of the rating actions to date evaluating the Veteran's chest wall pain as an aspect of his service-connected respiratory disability.  Thus the Board has remanded the Veteran's claim for a higher disability rating for service-connected respiratory disability in order for the Veteran's chest wall pain to be properly evaluated.  

Consequently, having found that the Veteran's chest wall pain is related to his service-connected respiratory disability, the Board cannot consider that symptom in evaluating his service-connected coronary artery disease with calcified nodule, left upper lobe because doing so would be impermissible pyramiding.  Thus, although the Board acknowledges the Veteran's arguments with regard to the calcified nodule in the left upper lobe (which he also called granuloma and granulomatous disease) in his Notice of Disagreement and VA Form 9, the Board finds that it cannot consider those arguments in evaluated this current disability because the symptoms that the Veteran sets forth are the same symptoms that he sets forth in arguing for an increased disability rating for his service-connected respiratory disability and for which the Board is remanding to be considered in determining whether a separate rating is warranted for the Veteran's chest wall pain related to his history of chronic pleurisy.  

Furthermore, the Board notes that, even if the calcified nodule in the left upper lobe was having an impact on the Veteran's breathing as the Veteran contends, such respiratory dysfunction would show up on the pulmonary function tests conducted in evaluating his other service-connected respiratory disability.  As such, any functional impairment the calcified nodule may cause has already been considered in evaluating the other service-connected respiratory disability and, as already explained, it cannot again be evaluated a second time.  Simply because the RO chose to list the calcified nodule of the left upper lobe, a respiratory condition, with a cardiovascular disease is not a reason for the Veteran to be permitted to receive two separate ratings for these different respiratory disorders.  In fact, the rating schedule specifically prohibits such a thing.  See 38 C.F.R. § 4.96(a) (prohibiting combining ratings for coexisting respiratory disorders set forth in Diagnostic Codes 6600 to 6847 except for 6817 through 6820).  It would be different if the Veteran was not separately service-connected for a respiratory disability, but he is, and that rating encompasses all of his respiratory functioning.  It is impossible to allocate what percentage of pulmonary dysfunction relates to what respiratory disorder.  Thus the reason all respiratory disorders must be evaluated as a single disability.  

Finally, the Board has considered whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's coronary artery disease with calcified nodule, left upper lobe, and its functional impact is contemplated by the applicable rating criteria and associated regulations.  The applicable diagnostic code used to rate the Veteran's disability provides for the effects on functioning when considering the Veteran's METs.  The effects of the Veteran's disability has been fully considered, and are contemplated, in the VA rating schedule.  The Board also notes that the Veteran's complaints have also been related to other service-connected disabilities rather than the disability being evaluated.  The Veteran, therefore, does not complain of symptoms or functional impairment that are exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate his disability.  Consequently, the Board finds that referral for consideration of an extra-schedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability alone renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding the following:  (1) that an initial compensable disability rating is warranted for the Veteran's coronary artery disease  with calcified node, left upper lobe, prior to September 22, 2009; and (2) that a disability rating in excess of 10 percent is warranted for the Veteran's coronary artery disease  with calcified node, left upper lobe, as of September 22, 2009.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

LEFT FOOT SESAMOIDITIS

The Veteran's service-connected left foot sesamoiditis is evaluated as 10 percent disabling under Diagnostic Code 5284.  The Board notes that, initially, this disability was given a zero percent disability rating, but in a January 2010 rating decision, the RO awarded the 10 percent disability rating effective from the date of service connection, i.e., September 1, 2005.  Thus, the Board need only consider whether a disability rating higher than 10 percent is warranted in considering the Veteran's claim.

Diagnostic Code 5284 evaluates other foot injuries.  Under this diagnostic code, foot injuries warrant a 10 percent disability rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally welly served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The service treatment records show the Veteran first complained of intermittent left first toe pain for three months in October 2004.  He reported that he was okay with running but had pain with walking due to stress on the left first toe.  On examination, he had tenderness to palpation over the medial portion of the first left toe but full range of motion.  It was thought he had tenosynovitis at the insertion of the tendon on the left first toe.  He was seen again about six weeks later for orthopedic consultation and assessed to have sesamoiditis.  It was noted that he had pain in the left foot localized on the tibial sesamoid and intermittent paresthesia of the tibial side of the hallux occurring once a day lasting 30 minutes to a couple of hours.  Pain was noted to be exacerbated by walking and dorsiflexion of the metatarsophalangeal joint.  On examination, there was normal range of motion but tender tibial sesamoid.  X-ray was normal.  The impression was neuritis/sesamoiditis.  Inserts were prescribed.  A February 2005 Orthopedic Clinic note indicates that his medial sesamoiditis was resolving with stretching and inserts.  The Veteran's April 2005 separation examination listed sesamoiditis, left foot, on its Summary of Defects and Diagnoses.

Post-service treatment consists of VA and private treatment records.  Private treatment records merely show the Veteran was treated by a private specialist in November 2006 and January 2007 and was assessed to have left sesamoiditis manifested simply by pain on palpation over the first sub first metatarsophalangeal joint.  In November 2006, he was given a cortisone injection and a prescription for custom orthotics.  When seen in January 2007, the Veteran related new complaints of right foot pain as well as left foot pain and was assessed to also have tendonitis of the flexor hallucis longus tendon in both feet in addition to sesamoiditis.  However, it does not appear that there were any significant findings other than pain on palpation of the flexor hallucis longus tendon and pes cavus, which was not noted previously and thus was probably a result of the tendonitis.  The Veteran was given a pair of orthotics by the physician and was prescribed medication and physical therapy.  The Veteran stated in his July 2007 VA Form 9 that he was going to physical therapy at that time.  He did not adequately identify the provider or provide the related treatment records.  He has been advised repeatedly to provide outstanding, relevant treatment records, including in a 2008 VCAA letter, so VA's duty to assist has been satisfied with respect to these records.

VA treatment records contain only one treatment note from July 2008 when the Veteran reported to his primary care physician having had pain in the left foot sesamoid bone and having had it injected reporting he was told the "the bone had grown abnormally."  Although the plan was for a Podiatry consultation for orthotics, there are no subsequent treatment records indicating further treatment for this condition at VA.  

The Veteran underwent VA examinations for this disability in March 2006, September 2009 and June 2014.  In March 2006, he reported having constant pain localized at the left great toe that was sharp and sticking in nature of a severity of 7 out of 10.  Examination of the left foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation of the foot.  There were no signs of abnormal weight bearing.  Gross examination of the joints and muscles was within normal limits.  The examiner stated that the Veteran did not require any type of support with his shoes and did not have any limitation with standing and walking.  The examiner stated that, for the claimed condition of sesamoiditis of the left foot, there was no diagnosis as there was no pathology to render a diagnosis.

On examination in September 2009, the Veteran reported experiencing localized pain in the left foot that occurs approximately eight times a day lasting one-tenth of an hour.  The pain is aching and sharp in nature and its severity is a 4 out of 10.  It is exacerbated by physical activity and relieved by rest and medication.  At rest, he has stiffness and swelling in the foot, but while standing or walking, he has pain, weakness and stiffness.  Overall functional impairment is reported as pain with walking and running.  Physical examination of the foot did not demonstrate any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  There was moderate tenderness on palpation of the plantar surface of the left foot but no painful motion, edema, disturbed circulation, weakness atrophy of the musculature heat, redness and instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  He also had tenderness over the left sesamoids and pain with full extension of the left great toe.  The diagnosis was left foot sesamoiditis.

On examination in June 2014, the Veteran also reported pain but described it as intermittent, needle-like pain when he bends his toes.  When pain occurs, he reported having to use insert cushions and avoiding bending his toes.  He reported that it "comes and goes," and when he is at home he rolls the sole of his left foot on a golf ball.  There was no pain on examination that day; however, the examiner noted this was because the pain "comes and goes."  The assessment was left foot sesamoiditis.  The examiner stated that there was no functional loss of the left lower extremity attributable to the left foot condition, including during flare-ups or when the foot is used repeatedly over a period of time.  

After considering all of this evidence, the Board finds that it does not demonstrate that the Veteran's disability picture is productive of more than a moderate foot disability.  Essentially the Veteran's main complaint is that he has pain in his left foot due to sesamoiditis.  It appears to be localized to the area just below the first metatarsophalangeal joint of the left great toe.  While the Veteran reports pain, the preponderance of the evidence is against a finding that this disability has had a significant functional impact.  The disability appears to wax and wane.  For example, in his service treatment records, he was first treated in October 2004 for the left foot sesamoiditis.  It appears that the symptoms resolved with treatment as indicated by the February 2005 treatment note and the April 2005 separation examination (at which he actually failed to report having problems with the left foot and no abnormality was noted on examination).  In addition, despite his complaints of pain at the March 2006 VA examination, the examiner found no pathology for a diagnosis.  The Veteran did not seek treatment again for this condition until November 2006.  At that time, the specialist's treatment record shows the Veteran only complained of intermittent pain in the sesamoid bones.  He was given a cortisone injection and prescribed medication and orthotics.  When seen two months later in January 2007, he had new bilateral foot symptoms consistent with tendonitis of the flexor hallucis longus tendon, and he was prescribed physical therapy.  

The Veteran stated in July 2007 that he was currently in such treatment for his left foot disability, but he has not provided those records, despite having been asked to do so.  He sought treatment again in July 2008.  The VA primary care physician treatment note, however, merely shows the Veteran's report of having pain and a history of having the foot injected, and an assessment of foot pain.  It does not provide any specific objective findings to assist in evaluating the Veteran's condition.  If the Veteran followed up with a Podiatrist as planned, it was not at VA and he has not provided those records, despite having been asked to do so and providing other private treatment records with regard to his claims.  As there are no further treatment records relating to his left foot sesamoiditis after July 2008 and as the Veteran has reported he obtained all of his treatment from VA since that time, it is not unreasonable to conclude that he has not received any additional treatment for his left foot sesamoiditis.  The VA examination reports do not identify any recent treatment for this condition.  Instead it sounds like the Veteran's treatment consisted of self-treatment with orthotics/shoe inserts, medications (nonsteroidal inflammatories or pain medication that he was already prescribed due to his service-connected lumbar spine disability), cortisone injections (the last of which was in November 2006), rest, and rolling the foot on a golf ball (which he learned to do in physical therapy).  

Furthermore, although the Veteran reported at the September 2009 examination that this disability caused functional impairment with walking and running, the August 2014 VA examiner found there was no functional impairment due to this disability including during flare-ups or with repeated use over a period of time.  Moreover, the Board notes that the medical evidence of record also shows the Veteran reported functional impairment in standing and walking due to other service-connected disabilities affecting the left lower extremity, such as his APVD and lumbar spine disability with associated radiculopathy.  Based on the evidence of record, the Board finds that the major functional impact on the left lower extremity is caused by the Veteran's service-connected radiculopathy of the left lower extremity.  The majority of his complaints, as well as his treatment and the objective findings on examination, revolve around that disability.  As previously discussed, the Board is prohibited by law from considering symptoms and functional impact twice when evaluating these overlapping disabilities.  

Finally, the Board has considered whether referral for consideration of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's left foot sesamoiditis and its functional impact is contemplated by the applicable rating criteria and associated regulations.  The applicable diagnostic code used to rate the Veteran's disability provides for the effects of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202.  The effects of the Veteran's left foot sesamoiditis has been fully considered, and are contemplated, in the VA rating schedule.  The Veteran, therefore, does not complain of symptoms or functional impairment that are exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate his disability.  Consequently, the Board finds that referral for consideration of an extra-schedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability alone renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based upon the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent is warranted for the Veteran's service-connected left foot sesamoiditis as the evidence fails to demonstrate that his disability picture is consistent with a moderately severe or worse foot injury under Diagnostic Code 5284 as this disability is manifested essentially by localized pain in the left foot with some functional impairment in walking and running but not of such severity that the Veteran has not been able to control the condition through self-treatment as evidenced by the lack of regular treatment for it.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board notes that, as it is remanding several of the Veteran's claims for increased disability ratings for his service-connected disabilities, it is premature for it to consider whether referral for extra-schedular consideration is warranted based upon the cumulative or collective effects of his service-connected disabilities or TDIU on a collective basis.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014); See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial compensable disability rating for service-connected atherosclerotic peripheral vascular disease of the left lower extremity prior to June 24, 2014, and in excess of 20 percent thereafter, is denied. 

Entitlement to an initial compensable disability rating for service-connected atherosclerotic peripheral vascular disease of the right lower extremity, is denied.

Entitlement to an initial compensable disability rating for service-connected coronary artery disease with calcified nodule of the left upper lobe prior to September 22, 2009, and in excess of 10 percent thereafter, is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot sesamoiditis is denied.


REMAND

The Board finds that remand of the remaining issues on appeal is warranted for additional development to ensure that all assistance has been afforded the Veteran in developing his claims and ensuring that his initial ratings cover all manifestations of his disabilities.

Lumbar Spine Disability 

As regards the Veteran's lumbar spine disability, the Board must consider this case in light of the recent Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include certain range of motion testing whenever possible in cases of joint disabilities.  The last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner not the adjudicator.  

The Board has reviewed the Veteran's VA examination findings from March 2006, September 2009 and June 2014 and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive motion.  Nor do they provide range of motion in weight-bearing and nonweight-bearing, if possible, which is something that the examiner has to indicate.  Given this, the Board is not satisfied that the examination findings previous obtained are adequate to evaluate the Veteran's service-connected lumbar spine disability.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  Furthermore, as this claim goes back for more than 10 years and has several staged ratings, the Board finds that it is necessary to ask for a retroactive medical opinion as to what the Veteran's range of motion in passive, weight-bearing and nonweight-bearing may have been at the time of the prior VA examinations, if possible to provide without resorting to speculation.  

RADICULOPATHY OF THE LEFT AND RIGHT LOWER EXTREMITIES

As these disabilities are neurologic manifestations of the Veteran's service-connected lumbar spine disability and are, therefore, aspects of that disability, they are inextricably intertwined with that disability as re-examination of the lumbar spine disability will likely result in new evidence relating to these disabilities.  Thus, the Board finds that these disabilities require remand along with the Veteran's service-connected lumbar spine disability to be readjudicated simultaneously with that disability.  

The Veteran also stated in his February 2007 Notice of Disagreement that a magnetic resonance imaging (MRI) study conducted in August 2006 on his lumbar spine showed he has several Tarlov cysts in his lower sacral spine and that, according to his research, Tarlov cysts have been reported to cause sacral radiculopathy, hip, leg or foot paresthesia, and bowel or bladder dysfunction.  In other words, they cause symptoms that mimic a disc herniation, degenerative disc disease or degenerative joint disease.  Thus, the Veteran appears to be arguing that his left lower extremity radiculopathy is the result of these Tarlov cysts.  

The Veteran was initially service-connected for spondylolisthesis of the lumbar spine but this has been recharacterized to include degenerative disc disease as well.  A 10 percent disability rating for radiculopathy of the left lower extremity has been awarded effective December 5, 2008, the date of an electromyogram/nerve conduction study that definitively showed the presence of radiculopathy in the left lower extremity.  Prior to this date, although the Veteran complained of symptoms of pain, tingling and numbness in the left lower extremity, there were no objective findings, such as deficits in sensory, muscle strength or deep tendon reflexes.  The only objective finding on testing would be a positive straight leg raising.  On remand, since examination is being conducted, it would be warranted to obtain a medical opinion as to whether these Tarlov cysts shown on MRI are the cause of the Veteran's symptoms and, if so, if they are related to the Veteran's service-connected spondylolisthesis and degenerative disc disease.  

EXERCISE-INDUCED ASTHMA WITH HISTORY OF CHRONIC PLEURISY

This disability was initially service-connected as chronic pleurisy as evaluated as noncompensable under Diagnostic Code 6845 for chronic pleural effusion or fibrosis.  However, in an April 2007 rating decision, the disability was recharacterized as exercise-induced asthma with history of chronic pleurisy and a 10 percent disability rating was assigned under Diagnostic Code 6602 for bronchial asthma effective September 11, 2006, the date of a private treatment records showing the diagnosis of exercise-induced asthma and the prescription of an Albuterol inhaler.  In a March 2010 rating decision, however, a 30 percent disability rating was assigned effective September 11, 2006, based upon the Veteran's daily use of Albuterol and other inhalers.  In March 2016, the RO increased the Veteran's disability rating to 60 percent effective June 24, 2014 (the date of the most recent VA examination) based upon intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

Thus, the Veteran's service-connected exercise-induced asthma with history of chronic pleurisy (respiratory disability) has been evaluated based upon his treatment for this disability.  Although his pulmonary functioning has been considered, his pulmonary function tests (PFTs) have not established that his pulmonary functioning meets the requirements set forth in the rating criteria for a disability rating higher than that based upon his treatment.  

However, the Veteran's service treatment records and post-service treatment records show that, since 1995, the Veteran has complained of having intermittent chest pain that has been associated with his chronic pleurisy.  VA treatment records show such complaints as recent as August 2015.  Despite this medical evidence, the Veteran's complaints of chest pain related to his chronic pleurisy has not been evaluated to determine whether a separate disability rating is warranted.  

In this regard, it is noted that, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2006) (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  The appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.

As the chest pain is clearly separate and distinct from the pulmonary dysfunction and the treatment related thereto caused by this Veteran's service-connected respiratory disability, evaluation is warranted to determine whether a separate compensable disability rating is warranted for such symptomatology.  As no such evaluation has been done, remand is warranted for appropriate development and adjudication.  

RIGHT WRIST SCAR, STATUS POST GANGLION CYST REMOVAL

Service connection was awarded in the June 2006 rating decision for a scar on the right wrist result of surgery to remove a ganglion cyst, which was evaluated as zero percent disabling.  The Veteran has disagreed with this rating.  In his Notice of Disagreement, the Veteran reported that he has recurrent pain on the wrist relieved with painkillers and sometimes he loses his grip and  it gets better with rotation and hot compresses.  

The service treatment records show that the Veteran had a right wrist ganglion cyst for approximately five years that was surgically removed in September 2001 due to it causing pain in the hand after exercising or overuse.  After surgery, he had modest deficits in wrist extension and right grip strength for which he underwent some therapy.  See February 28, 2002, Occupational Therapy Evaluation note.  However, at the time of the Veteran's April 2005 separation examination, no abnormality was noted except for a scar on the wrist.

At the initial post-service VA examination in March 2006, the examiner noted that there was no function impairment resulting from the history of ganglion cyst removal of the right hand.  The examiner conducted range of motion testing of the right wrist and hand/finger joints, which were all within normal limits.  However, the examiner did not test the Veteran's grip strength.  The examination resulted in only a diagnosis of right wrist scar, status post ganglion cyst removal, for which the Veteran was service connected.

The Veteran, however, contends that he has recurrent pain in the wrist and loss of grip.  As the VA examiner did not mention whether the Veteran had pain in the wrist on examination and did not test the Veteran's grip, the Board finds the March 2006 VA examination to be inadequate for rating purposes to evaluate all possible residuals of the Veteran's disability resulting from the removal of the right wrist ganglion cysts.  Furthermore, as the September 2009 and June 2014 VA examinations only evaluated the scar, the examiners also failed to evaluate the Veteran's complaints relating to pain and loss of grip in his wrist.  Thus, they are also inadequate to fully evaluate the Veteran's reported residuals.  Consequently, the Board finds that remand for a new VA examination is warranted.  

Finally, as previously discussed, the Board notes that the Court's decision in Correia and that it applies to joint disabilities.  Insofar as it applies to the wrist, the VA examiner should be asked to provide range of motion testing in both active and passive motion, and, if possible, in weight-bearing and nonweight-bearing.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records, VA or non-VA, including additional treatment records from the VA Medical Center at Hampton, Virginia, since February 2016.  

2.  After all newly obtained records are associated with the claims file, schedule the Veteran for a VA examination to evaluate the service-connected lumbar spine disabilities and associated radiculopathy of the bilateral lower extremities.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities.  In particular, the examiner is asked to provide the following specific information:

a.  The examiner is requested to test the range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If possible to do so without resorting to speculation, the examiner should render a retrospective opinion as to whether passive motion, and/or motion in weight-bearing and nonweight-bearing would be different from the active range of motion shown on the prior VA examinations in March 2006, September 2009 and June 2014 and, if so, the extent to which it would be different.  If any opinion cannot be rendered without resorting to speculation, the examiner should so state and explain the reasons why the opinion cannot be given.  

b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  For the bilateral lower extremity radiculopathy, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.  

d.  In addition, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's complaints of pain, tingling and numbness in his lower extremities made prior to any objective evidence of neurological deficits (essentially prior to December 5, 2008) were due to these Tarlov cysts and, if so, whether these cysts represent an aspect of the Veteran's service-connected lumbar spine disability or a separate and distinct disability.  The examiner is asked to consider the August 2006 MRI report showing the presence of Tarlov cysts in the Veteran's sacral spine and his argument that these may have caused his neurological symptoms in his left lower extremity as they can mimic the same neurological symptoms of a herniated disc, degenerative disc disease or degenerative joint disease.  

e.  Advise whether there have been any incapacitating episodes in the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician.

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After all newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate his complaints of chest pain related to his service-connected exercise-induced asthma with history of chronic pleurisy.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.

The examiner should determine the nature and severity of the Veteran's chest pain resulting from his history of chronic pleurisy.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  The examiner should comment on the functional impairment caused by this condition and whether there is a decrease in functioning during flare-ups or with repetitive or prolonged use and/or activity.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After all newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate his complaints of pain and loss of grip related to his service-connected right wrist ganglion cyst removal.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.

The examiner should determine the nature and severity of the Veteran's residuals from the right wrist ganglion cyst removal in service, specifically his complaints of pain and loss of grip.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  Testing of range of motion in both active and passive, and, if warranted, weight-bearing and nonweight-bearing, should be conducted.  Testing of grip strength should also be conducted.  The examiner should comment on the functional impairment caused by this condition and whether there is a decrease in functioning during flare-ups or with repetitive or prolonged use and/or activity.  

The examiner should provide an opinion as to whether there are residuals of the ganglion cyst removal causing the Veteran's complaints of pain and loss of grip and, if so, whether the limitations of functioning are due to the already service-connected right wrist scar, status post ganglion cyst removal or whether they are due to some other residual disability.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After all additional development has been adequately completed, readjudicated the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


